DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20, are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record:
a) “Additional Multi-Touch Attribution for Online Advertising”, Wendi Ji, Xiaoing Wang, AAAI conference, 2017, teaches Data-driven model for multi-touch (touchpoint path) and conversion prediction using different models including the multi-touch attribution model to analyze the contribution of each ad exposure to the conversion based on the historical behaviors of the users; using weights to measure the credits of different channels. 
b) “Multi-Touch Attribution in Online Advertising with Survival Theory” Ya Zhang et al., 2014 IEEE International conference on data mining, teaches multi-touch attribution which allows distributing the credit at all related advertisements based on their corresponding contribution to predict user’s conversion probability using a prediction model. 
c) “Data-driven Multi-touch Attribution Models”, Xuhui Shao, Lexin Li, 2011, teaches data-driven multi-touch attribution model for predicting conversion. 
The references failed to teach a neural network, determining a hidden state vector using a long short-term memory layer comprising the historical contextual information of the multi-touch (touchpoint path).

However, the combination failed to teach determining a hidden state of a touch point attribution comprising historical contextual information of a digital touchpoint sequence. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEHDEGA RETTA whose telephone number is (571)272-6723. The examiner can normally be reached Monday-Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/YEHDEGA RETTA/Primary Examiner, Art Unit 3688